Case 1:18-mj-00123-DAR Document 20 Filed 0_1/28/19 Page 1 of 6

AO 245B (Rcv. 02/18) Judgmcnt in a Criminal Casc
Sheet l

UNITED STATES DISTRICT COURT
District of Columbia

UNITED STATES OF AMERICA
V.

JUDGMENT IN A CRIMINAL CASE

AZher Habib Sa|ikuddin Case Number: 18-123|\/| (DAR)

USM Number: 35427-016

Steven McCoo| and Ju|ia Co|eman
Dcfendant’s Attom_cy _

 

\_/\/\_/\_/\_/\_/\_/VV

THE DEFENDANT:

mpleaded guilty to count(s) 1 Of the Informa_tion° _ _ F l L__E__D

I:| pleaded nolo contendere to count(s)

which was accepted by the court. JAN 2 8 2_0@
l:] was found guilty on count(s) _ _ _ _ _ _ _
after a plea of not guilty. Cle|'K, U.S._Dlsfrict and

Bankruptcy Courts
The defendant is adjudicated guilty of these offenses:

Title & Section Nature of foeose Offense Ended Count
18 usc § 641 tH§FTrEMBE-zzLEMENT or u.. s. PRoPERTY 517')2014 1
Knovving conversion of a thing of value of the 10!1.8!2014

United 'St'ates which does not'exc_eed $1,000-

The defendant is sentenced as provided in pages 2 through _ 6 _ of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.

[:] The defendant has been found not guilty on count(s)

ij Count(s) _ _ [l is l] are dismissed on the motion of the United States.

_ _ lt is ordered t_liat the defendant_must notify the United Steites attorney for this district within 30 da s of _any change of name, residei_ice.
or mailin address untill all fines, restitution,_costsl1 and special assessments imposed hy this judgment are fu ly paid. If ordered to pay restitution,
the defen ant must notify the court and United States attorney of material changes in economic circumstances

1/3/2019
Date of lrnposition of Judgn iii

Deborah A. Robinson U. S. Magistrate Judge
Namc and Titlc - Judge _

all/b l’_M`/"\;' 1 23 f _’ZLll C_‘

Date

A0245B(Rev_ 02/18) Jud§&§ton§Lg}l§li-nrarli`k-a?eOl23-DAR Document 20 Fl|ed 01/28/19 Page 2 of 6

Sheet 4_Probation
Judgment_Page 2 of 6
DEFENDANTZ AZher Habib Salikuddin
CASE NUMBER: 18-123|\/| (DAR)

PROBATION

You are hereby sentenced to probation for a term of :
TWenty-Four (24) Months.

MANDATORY CONDITIONS

You must not commit another federal, state or local crime.
You must not unlawfully possess a controlled substance.

You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of placement on
probation and at least two periodic drug tests thereafter, as determined by the court.

E The above drug testing condition is suspended, based on the court's determination that you pose a low risk of iiiture
substance abuse. (check ifapplicab/e)
4. \:l You must cooperate in the collection of DNA as directed by the probation officer. (check ifapplicable)
l___l

You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.)
as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location
where you reside, Work, are a student, or were convicted of a qualifying offense. (check ifapplicable)
l:_] You must participate in an approved program for domestic violence. (check if applicable)
l:l You must make restitution in accordance with 18 U.S.C. §§ 2248, 2259, 2264, 2327, 3663, 3663A, and 3664. (check if applicab/e)
You must pay the assessment imposed in accordance with 18 U.S.C. § 3013.
If this judgment imposes a fine, you must pay in accordance with the Schedule of Payments sheet of this judgment

0. You must notify the court of any material change in your economic circumstances that might affect your ability to pay restitution,
fines, or special assessments

S*°!\°.*"

Ul

~P@H@

You must comply With the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.

Case 1:18-mj-00123-DAR Document 20 Filed 01/28/19 Page 3 of 6
AO 245B (Rev. 02/18) Judgn:§;:t in a C;iminal Case
Sheet _Pro ation

Judgment_Page 3 of _6

DEFENDANT: Azher Habib Sa|ikuddin
CASE NUMBER: 18-123M (DAR)

STANDARD CONDITIONS OF SUPERVISION

As part of your probation, you must comply with the following standard conditions of supervision These conditions are imposed because
they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation officers
to keep inforiiied, report to the court about', and bring about improvements in your conduct and condition

1. You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of the time
you Were sentenced, unless the probation officer instructs you to report to a different probation office or within a different time frame.

2. After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
when you must report to the probation officer, and you must report to the probation officer as instructed.

3. You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the
court or the probation officer.

4. You must answer truthfully the questions asked by your probation officer.

5. You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If notifying
the probation officer in advance is not possible due to unanticipated circumstances you must notify the probation officer within 72
hours of becoming aware of a change or expected change

6. You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
take any items prohibited by the conditions of your supervision that he or she observes in plain view.

7. You must work fiall time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least 10
days in advance is not possible due to unanticipated circumstances you must notify the probation officer within 72 hours of
becoming aware of a change or expected change.

8. You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
probation officer.

9. If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours

10. You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous Weapon (i.e., anything that was
designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers).

11. You must not act or make any agreement With a law enforcement agency to act as a confidential human source or informant without
first getting the permission of the court.

12. If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may
require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the
person and confirm that you have notified the person about the risk.

13. You must follow the instructions of the probation officer related to the conditions of supervision

U.S. Probation Off`ice Use Only

A U.S. probation officer has instructed me on the conditions specified by the court and has provided me With a Written copy of this
judgment containing these conditions For further information regarding these conditions, see Overview of Probation and Supervi'sed
Release Conditions, available at: Www.uscourts.gov.

Defendant's Signature Date

Case 1:18-mj-00123-DAR Document 20 Filed 01/28/19 Page 4 of 6

AO 245B (Rev. 02/18) .|_udgtncnt in a t`rimi:ml Case
Sheet L'll_’. _ Probiilion

Judgment_Page _4__ of _6_

DEFENDANT; Azher Habib saiikuddin
cAsE NUMBER; 18-123\\/1 (DAR)

ADDITIONAL PROBATION 'I`ERMS

lt is the judgment of the Court that you, Azher Habib Sa|ikuddin, are hereby sentenced to 24 months (2 years) probation on
Count 1. You are ordered to pay a $25 special assessment, Which Was paid on October 10, 2018, and $5,000 fine.

The fine is immediately payable to the C|erk of the Court for the U.S. District Court, District of Columbia. Within 30 days of
any change of address, you shall notify the C|erk of the Court of the change until such time as the financial obligation is
paid in fu||. The Court Waives any interest or penalties that may accrue on unpaid balances.

Whi|e on supervision, you shall not possess a firearm or other dangerous Weapon, you shall not use or possess an illegal
controlled substance, and you shall not commit another federa|, state, or local crime. You shall also abide by the general
conditions of supervision adopted by the U.S. Probation Office, as Well as the following special conditions:

Community Service - You must complete 150 hours of community service Within the first 18 months. The probation officer
will supervise the participation in the program by approving the program. You must provide Written verification of completed
hours to the probation officer.

Emp|oyment Rest'riction - You must not to seek or apply for a security clearance from the United States Government or any
of its departments or agencies, or for a job Which requires such a clearance.

Financi'a| Payment - |f the judgment imposes a financial penalty, you must pay the financial penalty in accordance With the
Schedule of Payments sheet of the judgment You must also notify the court of any changes in economic circumstances
that might affect the ability to pay this financial penalty.

The Court finds that the provision for submission of periodic drug tests, as required under 18 USC § 3563(a) and 3583(b),
is suspended, as you are believed to pose a low risk of future substance abuse.

The probation office shall release the presentence investigation report to all appropriate agencies in order to execute the
sentence of the Court.

NOT|CE OF APPEAL - Pursuant to 18 USC § 3742, you have a right to appeal the sentence imposed by this Court if the
period of imprisonment is longer than the statutory maximum. |f you choose to appeal, you must file any appeal Within 14
days after the Court enters judgment.

As defined in 28 USC § 2255, you also have the right to challenge the conviction entered or sentence imposed if new and
currently unavailable information becomes available to you or, on a claim that you received ineffective assistance of
counsel in entering a plea of guilty to the offense(s) of conviction or in connection With sentencingl

|f you are unable to afford the cost of an appeal, you may request permission from the Court to file an appeal Without cost
to you,

Case 1:18-mj-00123-DAR Document 20 Filed 01/28/19 Page 5 of 6
AO 245B (Rev. 02/18) Judgment in a Criminal Case
Sheet 5 _ Criminal Monetary Penalties

Judgment _ Page 5 of 6
DEFENDANT$ Azher Hablb SallKUddln

CASE NUMBER: 18-123M (DAR)
CRIMINAL MONETARY PENALTIES

The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

Assessment JVTA Assessment* Fine Restitution
TOTALS $ 25.00 $ $ 5,000.00 $
l:l The determination of restitution is deferred until . An Amended Judgment in a Criminal Case (AO 2456) Will be entered

after such determination

l:l The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

If the _del_"endant makes a partial payiiient, each pa ce shall receive an approximateler ortioned iayment, unless specified otherwise i_n
tlie`prioi'lty or_der or percentage payment column elow. However, pursuant to 18 .S. . § 3664 t)_. all nonfederal victims must be paid
belorc the United States is paid.

Namc of Payee Total Loss'*"'~' Rostitution Ordered Priority or Pereentape
TOTALS $ O_.OO $ 0.00

Restitution amount ordered pursuant to plea agreement $

The defendant must pay interest on restitution and a fme of more than $2,500, unless the restitution or fine is paid in full before the

fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

l:| The court determined that the defendant does not have the ability to pay interest and it is ordered that:
l:l the interest requirement is waived for the l:| fine |:| restitution.

l:l the interest requirement for the \:l fine |I| restitution is modified as follows:

* Justicc for Victims ot`Tra'l`ticl<in Act ol`20t 5. Pub. L. No. 114~22.

** Findings for the total amount o losses _are required under Chapters 109A, 110, llOA, and 113A of Title 18 for offenses committed on or
after Sept'eiiiher l3, 1994, but before Aprtl 23, 1996.

A024SB (Rev, 02/18) Judggeaseal;;il,§l§r@j§00123-DAR Document 20 Filed 01/28/19 Page 6 of 6

Sheet 6 _ Schedule of Payments
Judgment _ Page 6 of 6

DEFENDANT: Azher Habib Salikuddirt
CASE NUMBER: 18-123|\/1 (DAR)

SCHEDULE OF PAYMENTS

Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties is due as follows:

A [:] Lump sum payment of $ _ due immediately, balance due

|:j not later than ,or
|:| in accordance with |:| C, |:| D, |:| E, or [] Fbelow; or

B l:l Payment to begin immediately (may be combined With l:\ C, |:l D, or |:l F below); or

C l:| Payment in equal (e.g., weekly, monthly, quarrerly) installments of $ __ _ over a period of
(e.g., months or years), to commence __ (e.g., 30 or 60 days) after the date of this judgment; or

D |:| Payment in equal (e.g., weekly, monrhly, quarterly) installments of $ over a period of
(e.g., months or years), to commence _ (e.g., 30 or 60 days) after release from imprisonment to a

term of supervision; or

E |:| Payment during the term of supervised release will commence within _ (e.g., 30 or 60 days) after release from
imprisonment The court Will set the payment plan based on an assessment of the defendant’s ability to pay at that time; or

F m Special instructions regarding the payment of criminal monetary penalties:

Specia| Assessment was paid on 10/10/2018. Fine Was paid on 1/11/2019.

Unlcss _thc court ha_s expressly ordered othei'wise, il"t|iisjudgnnent imposes imprisoninent. payment of crimi nal monetary penalties is due during
the period ol' nnpnst_)i_imenl. Ali criminal monetary penalties except those payments ma c through the chei‘al Bureau of Prtsons’ lnnial.e
Finuncial Rcsponsibility Pt'ogrcm, are made to the clerk ofthe court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed

|:I Joint and Several

Defendant and Co-Dc fendant Names and Case Numbers (including defendant number), Total Amount, Joint and Several Amount,
and corresponding payee, il" appropriate

m The defendant shall pay the cost of prosecution
The defendant shall pay the following court cost(s):

|:| The defendant shall forfeit the defendant’s interest in the following property to the United States:

Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal, (5) fine
interest, (6) community restitution, (7) JVTA assessment, (8) penalties, and (9) costs, including cost of prosecution and court costs

